Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered September 28, 1982, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The errors alleged concerning the remarks made by the prosecutor during summation were not objected to and are *886therefore unpreserved for our review. In any event, these comments did not deprive the defendant of a fair trial (see, People v Nocera, 107 AD2d 768; People v Gonzalez, 102 AD2d 895). Mangano, J. P., Rubin, Kooper and Harwood, JJ., concur.